The plaintiff in error, hereinafter called defendant, was convicted in the district court of Muskogee county on a charge of larceny from the person, and was sentenced to serve a term of one year in the state penitentiary.
Since the appeal was taken, it has been made to appear to this court by the county attorney of Muskogee county that the defendant has departed this life.
In a criminal prosecution, the purpose of the proceedings being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that the accused has died pending the determination of the appeal, the cause will be abated. *Page 408 
It is therefore ordered that the above-entitled cause do abate, with directions to the trial court to enter appropriate order to that effect.
DOYLE, P.J., and DAVENPORT, J., concur.